925 F.2d 415
Anderson (Phillip B.), Institute of Technology and Society, Inc.v.Alcoa, Aluminum Company of America, U.S. Steel, Mellon(Richard), University of Pittsburgh/ ExecutiveManamgement/and Director of Physical Plant, Giant EagleMarkets, Commonwealth Court of Pennsylvania, Heinz Hall forthe Performing Arts/ Pittsburgh Symphony Society, Inc.,Craig (Don), Marasco (Ms. Angela), Chief Clerk TrafficCourt, City of Pittsburgh, Doe (Joe, Jane), City Traffic Court, Pitts.
NO. 90-3374
United States Court of Appeals,Third Circuit.
JAN 29, 1991

Appeal From:  W.D.Pa.,
Ziegler, J.


1
AFFIRMED.